Per curiam.
The husband appeals the $500 per week alimony and child support award urging that it is excessive. He says that the award exceeds the needs of his wife and four children and reduces his spendable income practically to zero. His gross earnings in 1978 exceeded $70,000 and his 1979 salary is expected to be slightly better. In figuring his and his wife’s needs, he does not acknowledge that his wife must pay income taxes and that he could reduce his monthly expenses by paying some of his fixed obligations out of his assets. The evidence authorized the award and it was not excessive.

Judgment affirmed.


All the Justices concur.